  8:18-cr-00066-RFR-MDN Doc # 81 Filed: 09/23/20 Page 1 of 1 - Page ID # 496




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR66

       v.
                                                               JUDGMENT
LUIS HARO,

                     Defendant.

      In accordance with the Memorandum and Order entered today (Filing No. 80),
judgment is entered in favor of the United States of America and against Luis Haro.

      Dated this 23rd day of September 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
